Exhibit 10.1(b)

June 1, 2011

Warrington Asset Management

200 Crescent Court — Suite 900

Dallas, Texas 75201

Attention: Mr. Scott C. Kimple

Re: Management Agreement Renewal

Dear Mr. Kimple:

We are writing with respect to your management agreement concerning the
commodity pool to which reference is made below (the “Management Agreement”). We
are extending the term of the Management Agreement through June 30, 2012 and all
other provisions of the Management Agreement will remain unchanged.

 

  • Warrington Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-296-6868. If you have any questions I can be reached at
212-296-1302.

 

Very truly yours, CERES MANAGED FUTURES LLC By:   /s/ Jennifer Magro   Jennifer
Magro   Chief Financial Officer & Director

 

WARRINGTON ASSET MANAGEMENT By:   /s/ Scott Kimple Print Name:   Scott Kimple
JM/sr  